REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art of record includes Elhaik, US Patent Application Publication No. US 2008/0215589, Niu et al. (Niu), US Patent Application Publication No. US 2019/0121994 A1, and Sundin et al. (Sundin), US Patent Application Publication No. US 2019/0124169A1.

Elhaik discloses in Abstract, paragraphs [0024]-[0025], a system for collection and distribution of user-supplied comments associated a plurality of web pages provided by network server.  Elhaik further discloses in Figs. 6C, 12, paragraphs [0038], [0050], [0054]-[0057], [0060, [0084], [0086]: displaying a user interface comprising the comments associated the plurality of web pages (paragraphs [0050], [0086], [0091]) provided by the network server, where the comments are retrieved/collected from any web page (paragraph [0050]) of the plurality of web pages where each of the web pages is a separate web page.  Elhaik further discloses in Fig. 14, paragraphs [0066], [0084], [0089]: updating the user interface to include display of a newly supplied comment being added to the comments (modification to the set of comments) associated with one or more of the plurality of web pages.

Niu discloses a content management system and a collaborative content system implement interoperability features that allow a user to perform certain interactions with 
In addition, Sundin discloses a system for identifying a plurality of contacts associated with a user account on a collaborative content management system and the plurality of contacts being associated with user accounts on the collaborative content management system and for tracking contact events and activities involving content 
The primary reason for the allowance of the claims in this case, is the inclusion of the specific details “receiving a modification to a comment of the set of comments based on user input via the user interface displaying the set of comments included in the plurality of collaborative documents; and responsive to receiving the modification to the comment of the set of comments based on the user input via the user interface displaying the set of comments included in the plurality of collaborative documents, updating the user interface to reflect the modified comment of the set of comments”, as are now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092.  The examiner can normally be reached on M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU T NGUYEN/Primary Examiner, Art Unit 2177